FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSUE VASQUEZ-PENA,                              No. 07-70501

               Petitioner,                        Agency No. A077-815-052

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Josue Vasquez-Pena, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying motion to reopen and

dismissing his appeal from an immigration judge’s (“IJ) decision ordering him



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of motion to reopen, Singh v. INS, 295 F.3d 1037, 1039

(9th Cir. 2002), and we review de novo claims of constitutional violations in

immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the BIA’s discretionary determination that

Vasquez-Pena failed to show exceptional and extremely unusual hardship. See

Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003).

       The evidence Vasquez-Pena presented with his motion concerned the same

basic hardship grounds as were previously considered by the agency. See

Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir. 2006). We therefore lack

jurisdiction to review the BIA’s discretionary determination that reopening/remand

is not warranted based on the evidence he submitted. See id. at 600.

       Vasquez-Pena’s contention that the IJ erred by refusing to hear new

evidence on remand is unavailing. The BIA’s remand to the IJ was specifically

limited to the entry of an order of removal and to consideration of voluntary

departure; the BIA retained jurisdiction over other matters. See Matter of Patel, 16

I. & N. Dec. 600, 601 (BIA 1978).




LA/Research                                2                                    07-70501
       Vasquez-Pena’s contention that the BIA erred in declining to take

administrative notice of a country condition report is not persuasive. Moreover,

Vasquez-Pena failed to demonstrate that the consideration of new evidence upon

remand would have affected the outcome of the proceedings. See Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000) (requiring prejudice to prevail on a due

process challenge).

       We lack jurisdiction to review the IJ’s decision not to invoke his sua sponte

authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th

Cir. 2002).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




LA/Research                               3                                    07-70501